Name: 80/829/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'Oriel-Universal Arc Lamp Source, model 6114' is not a scientific apparatus
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  electronics and electrical engineering;  mechanical engineering
 Date Published: 1980-09-16

 Avis juridique important|31980D082980/829/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'Oriel-Universal Arc Lamp Source, model 6114' is not a scientific apparatus Official Journal L 244 , 16/09/1980 P. 0019 - 0019 Greek special edition: Chapter 02 Volume 9 P. 0075 COMMISSION DECISION of 1 August 1980 finding that the apparatus described as "Oriel-Universal Arc Lamp Source, model 6114" is not a scientific apparatus (80/829/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 5 March 1980, the British Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Oriel-Universal Arc Lamp Source, model 6114", to be used to study the phototransfer technique for thermoluminescence dating of certain materials, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 24 June 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an arc lamp source; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Oriel-Universal Arc Lamp Source, model 6114" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32.